Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
1. 	This action is responsive to the following communications: filing of continuation application and amendments on 8/17/2021. The present application is being examined under the pre-AIA  first to invent provisions. 
2. 	Claim 1 is pending in the case. Claims 2-129 have been cancelled. 

Claim Rejections - 35 USC § 102
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.




Claim Rejections - 35 USC § 103
4. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

5. 	Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Aigner et. al. U.S. Publication No. 20040187140 filed Sept. 8, 2003, in view of Corizon.com et. al. “Corizon User Process Management Software”, Published Nov. 20, 2003 (See IDS entries, 
It is noted that there are no authors listed on the Corizon document but the document was posted or published on Corizon.com as early as Nov. 20, 2003, while some of the document republish dates were Dec. 3, 2003 as crawled by web.archive.org (see dates in header of page 2-3, 5, 23, etc.) where page 5 also reflects the bulk of the document showing Corizon products, the platform, and studio and enterprise edition features (see center left).  


With respect to Independent claim 1, Aigner teaches a method of configuring a server computer system to provide at least one composite user interface to a plurality of source applications (Aigner Para 3, 35 composite application built from other applications), the composite user interface comprising a plurality of user interface elements provided by one or more source applications, the method comprising:
processing a model representing said composite user interface to generate rules for communication between said composite user interface and said at least one source application (See Aigner, Para 3, composite application built on other applications, Para 52, collection of UI components can be selected from the UI modeling tool; See also Para 35, combined composite applications from different business processes; See also Para 37, client (source application 110) receives a view or portal application that is a composite application that contain business objects from different clients and back end systems (Para 39-41) that access resources; Para 45, combining subset of data objects (Para 45) into data object model as new function components in composite application derived from clients; See also Para 46-54, Para 54 object modeling tool enables creation of business objects in persistence layer dynamically according to the data object model and enterprise application. Further, the application creates generic control pages for each user, para 59, and the UI layer contains components from source applications that are reused from application context and can support any appropriate interface that uses a database of application objects (Para 61); Metadata repository (Para 60) stores the content of the composite application such as the specific business objects to be used as well as for using different meta-models of other applications to be reused (See Para 61-62); See also Para 105, shared object environment; see also Para 136-139, connection to underlying applications, Para 181-182, UI components are reused).  Aigner also teaches a user interface for modeling and generating business objects and composite interface, where a separate modeling tool may be used for each composite application portion, and where the application is generated 314 from the model (See Aigner Para 8, decoupled logic, Para 18, Para 64 back end independent object model, see also fig. 3, Para 67-70,; See also Para 102, Data model Para 45, object model Para 48, and process model Para 49, allow for the application communications figure 3, (modeling tools) to communicate through the framework (Para 57)), and where communications to back end systems is accomplished (Para 64, Para 171-177).

While Aigner teaches and also suggests composite applications can be derived from a model and portion of the composite application can be based on different model or meta-models (Para 60-71, 91), if under the broadest reasonable interpretation of the claimed “processing a model that represents the composite user interface to generate rules” in light of the specification is applied in an inconsistent manner  where the object class layer of Aigner  manages interaction between the composite application and the source application and embrace different connectivity technologies  (See Para 72-73) that allow the composite application to use the source application functions (See communication Para 74-77) using the shared model, then the teachings of Corizon can provide an obvious variation.   
Corizon shows a user process management software that reuses components from application interfaces page 4-5, and data and then abstracts UI components so that they can be manipulated and composes these components into a composite user interface, providing the rapid reuse and implementation of a solution to reuse business process information more effectively (Page 3). Corizon shows the composite user interface is composed of portions, (noting the graphic center left depicting portions of user interfaces merged into a composite user interface) while using an interactive development environment (IDE)(see page 7). Corizon shows a composite user interfaces as pieces of crm, billing, e-care and payment interface and joined together. Corizon shows within the studio edition (Page 5, overview page link and features page, 1-2, see also page 9-13), which shows the users create in the IDE a flow model for each of the application solutions. Corizon teaches modeling of source and external application user interface objects and also creation of API to allow for reusable components (Page 9, right). Corizon teaches using a role based model that recombines the source components to deliver a composite user interface application (Page 9, right). Corizon teaches the models can take advantage of previously created sub-models or model components from source applications and process templates, hence distinct from the application implementing the composite application (Page 9, left). As shown below from page 9, the flow models representing the composite interface are distinct from the composer application implementing the composite user interface. Thus, as explained each component is retrieved from the source application and is modelled and then recreated as new composite objects. By using multiple models and sub-models, e.g. flow models

    PNG
    media_image1.png
    364
    332
    media_image1.png
    Greyscale

The composer (page 15) uses multiple models assemble the cross-application user interface were different roles based interfaces to be presented with the appropriate interface. Meaning, different users will be presented with different components with different modelled features and depending on the user role, they will be presented with different sets of components and data from the source application within the composite application. Thus, by having a distinct model for the components, each user interface can be tailored and controlled. Further, Corizon teaches the recombination of source objects into new composite objects and modelling of the entire source application (behavior, navigation, definition of UI elements, error behavior and security) (Page 11, right). Corizon teaches testing of the modelled components (Page 13) and publishing of said models for reuse (Page 13, right). Corizon teaches using the models created in the Corizon IDE and then composes a composite interface (page 15, right, See also Platform Enterprise edition page 5, overview page and features pages 1, 2, 3, linking to page 15-22). Corizon teaches the composer platform edition assembles the components from the source application and creates the composite application (Page 17, right) where the components can come from a range of applications and using a range of communications rules (Page 17, bottom right and page 19). Corizon teaches (Page 23) that the Corizon solution is to reuse existing presentation logic or interface features and in a non-invasive way reuse the existing function and not alter the functional integrity or underlying application in the process, thus uses a distinct process to implement the solution. Thus, hiding the complexity of several applications behind a single composite application (Page 25) and bringing multiple application screens into a single view and extracting portions of applications that are actually used and removing the need to navigate to functions not used, hence using a distinct process separate from the existing application that is independent of other projects or applications (Page 28). Aigner and Corizon teach implementing models to generate composite application. They each teach modeling the user interface components and combining the components in different combinations for the purposes of reuse. The both teach using different communications protocols to access source applications. Aigner suggests the framework to allow a composite application to work with an existing legacy application but transforming the data and function into a unified structure so that it can be used with different applications (Para 64) thus saving money, decreasing cost of development and increasing user satisfaction (Para 65, 104) by using and reusing features of existing applications.  	
Accordingly it would have been obvious to the skilled artisan at the time of the invention having the teachings of Aigner and Corizon in front of them to modify the system of Aigner to include the different models of Corizon for each component and behavior in the source application so as to allow for using different rules to implement the same component on different composite interfaces. The motivation to combine Aigner with Corizon comes from the suggestion in Aigner to use composite interfaces to leverage existing IT system infrastructure (Para 35) thereby making application cross functional and enlarge the scope of the application enabling more efficient application development (Para 47) depending on the user needs (Para 89-90, 104) and to use an IDE as a modeling tool (fig. 3, 312, Para 98, 178) to create composite applications (Para 186) and Corizon is a specific example of an IDE to create composite applications ( Corizon page 5). Moreover from Corizon by modeling and creating composite applications it promotes the reuse of user interfaces thus creating a better return on investment  and allowing the reuse of all the code of an interface without redeveloping it (Corizon page 27) thereby hiding the complexity of several applications behind a single composite user interface (page 25). 

A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B THERIAULT whose telephone number is (571)272-5867.  The examiner can normally be reached on M-f 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179